REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10, 12, 13, and 15-20 are allowed.

As to claim 1, Park discloses a computer-implemented method comprising:
generating, by a computing device and for display by the computing device, an interface depicting an augmented reality (AR) view of at least a portion of a physical real-world environment, the AR view including one or more displayed augmented reality elements (fig. 6; p. 6, section 0089; p. 7, sections 0100-0101; the interface augments reality by showing silhouettes of a real-world image); 
determining, by the computing device, a velocity of the computing device (p. 7, sections 0104-0107; a speed of walking of a user holding a device is detected and compared to moving speeds and positions of hazards);
generating, by the computing device, a heuristic value based on the determined velocity (p. 6, section 0083; based on a user’s speed, a movement, collision, or impact value is determined, which reads on a heuristic because it is tested against a rule based on the value exceeding a level);
determining, by the computing device, whether the heuristic value has increased to exceed a heuristic threshold (p. 6, section 0083; the movement, collision, or impact value is determined to be higher or lower than a level); 
in response to determining that the heuristic value has increased to exceed the heuristic threshold, providing, by the computing device, one or more notifications to a viewer of the interface by transitioning an augmented reality element in the one or more displayed augmented reality elements displayed in the AR view from a first stage to a second stage to notify a viewer of the interface to mind their situational awareness of the physical real-world environment (p. 6, section 0094; p. 6-7, section 0099; p. 7, sections 0104-0106; based on a user and a hazard moving closer together quickly, by the user walking towards the hazard and/or the hazard moving towards the user, the opacity of the silhouettes is increased in stages to attempt to warn a user to pay attention).
Kudo discloses wherein the heuristic value increases at a heuristic velocity different from the determined velocity and decreases at a cool down velocity different from the determined velocity (fig. 3; p. 3, section 0066-0071; p. 3, section 0077-p. 4, section 0092; a heuristic value that determines an audible warning increases and decreases at a rate based on velocity but not equal to a velocity);
Aljuaid discloses that the element was displayed in the AR view prior to determining that the heuristic value exceeds the heuristic threshold for a predetermined period of time (col. 4, lines 46-62; col. 5, lines 6-12; col. 8, line 63-col. 9, line 30; an alert element is displayed and transitions to an escalated stage if the allowed distance, which reads on a heuristic, between an asset and a vehicle is exceeded for a determined certain amount of time).
None of the cited references disclose wherein the heuristic value increases at the heuristic velocity when the determined velocity exceeds an upper velocity threshold and the heuristic value decreases at the cooldown velocity when the determined velocity is below a lower velocity threshold. Looking specifically at the cooldown velocity, for example, Kudo has a heuristic value that decreases at different rates than the actual velocity, as described above. However, when the determined velocity is below a lower velocity threshold in Kudo (for example, either of v4 and v3 in fig. 3), there is nothing to show that the heuristic value is decreasing at the cooldown velocity. The heuristic value in Kudo could be below the threshold and decreasing quickly if the speed is decreasing quickly, or it could be increasing if the speed is increasing, or it could be constant if speed is constant. The increase or decrease of the heuristic value in Kudo is not equal to the actual velocity, but the heuristic value is always increasing or decreasing in direct relation to the actual velocity, instead of decreasing at “the cooldown velocity” when below a lower velocity threshold as required by the claim. 

The following is an examiner’s statement of reasons for allowance:

As to claim 1, the prior art does not disclose wherein the heuristic value increases at the heuristic velocity when the determined velocity exceeds an upper velocity threshold and the heuristic value decreases at the cooldown velocity when the determined velocity is below a lower velocity threshold in combination with the other limitations of claim 1. Similar analysis applies to claims 16 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/           Primary Examiner, Art Unit 2612